DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3-9, and 11-14 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding the rejection under 35 USC 101 in the previous office action have been fully considered and are deemed persuasive. The examiner agree that, by adding the limitation "updating the unique reliability model for each element of the substation according to a result of performing the scheduled maintenance", the instant independent claim 1 or 9 as a whole integrates the recited judicial exception into a “practical application” of the exception under the 2019 PEG (now been incorporated into MPEP 2106). The rejection is therefore withdrawn.
The primary reason for the allowance of claims 1, 3-9, and 11-14 is the inclusion of the limitations: (b) compensating the reference reliability model by the substation type and generating a unique reliability model by the elements of the substation by using the health index as a result of the determination; (c) evaluating system reliability and economic feasibility by a maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864